Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-924
                       Lower Tribunal No. 19-19033
                          ________________


                           Marilia R. Hunter,
                                  Appellant,

                                     vs.

                          Andrew Robertson,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Samantha
Ruiz Cohen, Judge.

      Orshan, Spann & Fernandez-Mesa and Steven P. Spann, for
appellant.

      Davis Smith & Jean, LLC and Laura Davis Smith and Sonja A. Jean,
for appellee.


Before FERNANDEZ, C.J., and HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Cabrera v. Cabrera, 987 So. 2d 753, 754–55 (Fla. 3d
DCA 2008) (rejecting husband’s argument that trial court’s adoption of wife’s

proposed final judgment after failing to make oral findings or conclusions of

law was improper delegation of its decision-making authority under Perlow

v. Berg–Perlow, 875 So. 2d 383 (Fla. 2004), because (1) final judgment was

not verbatim adoption of proposed order; (2) husband had opportunity to

submit proposed final judgment and object to wife’s proposed final judgment;

and (3) trial court actively participated in hearing); see also Musgrave v.

Musgrave, 290 So. 3d 536, 541 (Fla. 2d DCA 2019) (“[U]pon rehearing the

Husband failed to raise an objection to the proposed final judgment based

upon the ‘verbatim’ theory, and he cannot now complain error for the first

time in this appeal.”).




                                     2